Citation Nr: 1725817	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for asbestos-related lung disease prior to September 2012.

2.  Whether the reduction of the Veteran's disability rating for his asbestos-related lung disease (previously evaluated at 100 percent disabling) to zero percent was proper, to include entitlement to a compensable rating after August 2013.

3.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability, as secondary to a service-connected disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Whether the termination of eligibility to Dependents' Educational Assistance was proper.



REPRESENTATION

Appellant represented by:	Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010, a September 2012, and a May 2013 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's asbestos-related lung disease has not resulted in breathing restrictions for which the Veteran would be entitled to a compensable rating during the period on appeal.

2.  The RO's decision to reduce the evaluation of the Veteran's service-connected asbestos-related lung disease was supported by the evidence of record at the time of the reduction, which indicated that the award of a compensable rating (100 percent) was clear and unmistakable error.  The reduction was made in compliance with applicable due process laws and regulations.

3.  Prior to April 12, 2017, the evidence indicates that the Veteran's psychological symptoms more nearly approximated occupational and social impairment with an occasional decrease in work efficiency.

4.  From April 12, 2017, the evidence indicates that the Veteran's psychological symptoms more nearly approximated total occupational and social impairment.

5.  The Veteran was not unable to obtain or retain substantially gainful employment during the period on appeal as a result of his service-connected disabilities.

6.  The Veteran's eligibility to Dependents' Educational Assistance arose no earlier than April 12, 2017, the date on which he was first shown to suffer from a permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's service-connected asbestos-related lung disease have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.96, 4.97, Diagnostic Code 6820 (2016).

2.  The reduction of the rating of the Veteran's asbestos-related lung disease did not involve a due process violation, and was proper.  38 U.S.C.A. §§ 1155, 5112; 38 C.F.R. §§ 3.105, 3.343, 4.96, 4.97, Diagnostic Code 6820.

3.  Prior to April 12, 2017, the criteria for a rating in excess of 50 percent for an acquired psychiatric disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411.

4.  From April 12, 2017, the criteria for a rating of 100 percent for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411.

5.  The criteria for entitlement to an award of a total disability rating based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.

6.  The severance of eligibility to Dependents' Educational Assistance under the provisions of Chapter 35 did not involve a due process violation, and was proper.  38 U.S.C.A. §§ 3500, 3501, 5103, 5103A, 5110, 5112; 38 C.F.R. §§ 3.400, 3.807.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

By correspondence dated May 2012, VA notified the Veteran of the information required to substantiate his claim for TDIU.

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As such, the Veteran was not entitled to additional notice for his claims for entitlement to increased initial ratings for his asbestos-related lung disease and his acquired psychiatric disability.

When a reduction in evaluation of a service-connected disability or employability status would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be furnished detailed reasons for the proposed reduction, and will be given 60 days to present additional evidence to show that compensation payments should be continued at their present level.  The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice of reduction.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  See 38 C.F.R. § 3.105.  

VA fulfilled the above requirements for reduction of the Veteran's 100 percent rating for his asbestos-related lung disease and severance of his eligibility to Dependents' Educational Assistance.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, his VA medical records, extensive private treatment records, and the Veteran's Social Security Administration (SSA) records.  The Veteran has not identified any additionally available evidence for consideration. 

VA afforded the Veteran VA examinations and opinions in October 2009, April 2012, September 2012, January 2014, May 2014, and March 2016 to evaluate the severity of his service-connected disabilities.  The Board finds that the reports are adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication of the existence of additional evidence to substantiate the Veteran's claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required.


II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where the issue is the initial disability evaluation assigned, VA must consider the medical evidence since the effective date of service connection as well as whether staged ratings are appropriate.  See Fenderson v, 12 Vet. App. at  126.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  See 38 C.F.R. § 4.7.

The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367   (2001).


Asbestos-related lung disease

The Schedule for Rating Disabilities provides for rating by analogy based on similar functions, anatomical location, and symptoms.  See 38 C.F.R. § 4.20; Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).

The Veteran's asbestos-related lung disease is not listed in the Schedule for Rating Disabilities, and it has been rated using the criteria for asbestosis.  Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  See 38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833.  The General Rating Formula for Interstitial Lung Disease provides the following: A rating of 10 percent is assigned for FVC of 75- to 80-percent predicted value, or for DLCO (SB) of 66- to 80-percent predicted value; a rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted; a rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation; a rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; when outpatient oxygen therapy is required.  See id. 

[The Board notes that the Veteran has argued for a rating under different schedular criteria.  As explained below, the Board finds that a discussion of this issue is not necessary.]


Acquired psychiatric disability

Acquired psychiatric disabilities are evaluated under 38 C.F.R. § 4.130, DC 9411.  Under that diagnostic code, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This may be due to such symptoms such as, for example: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  See id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms such as, for example: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  See id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, and mood).  This may be due to such symptoms such as, for example: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  See id.

A 100 percent rating is warranted if there is total occupational and social impairment.  This may be due to such symptoms such as, for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See id.

The above-cited criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 436.  Further, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of an examination.  See id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  Still, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and that the examinee suffers no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms, or that the examinee suffers from some difficulty with social, occupational, or school functioning, but that the examinee generally functions well and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).


Reduction of benefits

Total disability ratings will not be reduced in the absence of clear error.  See 38 C.F.R. §§ 3.105, 3.343.  A prior decision contains clear and unmistakable error where: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; and (2) the error is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) such determination of clear and unmistakable error is based on the record and law that existed at the time of the adjudication in question.  See 38 C.F.R. § 20.1403; Damrel v. Brown, 6 Vet. App. 242, 245 (1994).


TDIU

A veteran is entitled to TDIU benefits when, due to service-connected disabilities, they are unable to secure or follow a substantially gainful occupation, and have a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

TDIU may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 361.


Dependents Education Assistance

Dependents' Educational Assistance is derived from a Veteran who was discharged under other than dishonorable conditions, and has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the Veteran died as a result of a service-connected disability.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.


III.  Facts

Asbestos-related lung disease

In October 2009, VA provided the Veteran with an examination to determine whether the Veteran's presumed in-service exposure to asbestos left the Veteran with a disabling lung condition.  The resulting examination report indicates that the Veteran suffered from "[c]hronic obstructive pulmonary disease due to smoking," and "[a]sbestos-related lung disease with pleural plaques[.]"  The examiner noted that pulmonary function testing [PFTs] performed on the Veteran were "obstructive and not restrictive which would be seen in pulmonary asbestosis," and opined that there were "no findings on his PFTs that are reflective of his [a]sbestos related lung disease with pleural plaques.  The PFTs findings are that of his [chronic obstructive pulmonary disease] COPD due to smoking."  The examiner also noted "some interstitial thickening[,]" and a contemporaneous CT scan of the Veteran's lungs was "suggestive of asbestosis."

In February 2010, VA granted service connection for asbestos related lung disease with pleural plaques at zero percent, effective August 2005.  The Veteran appealed this determination.

A private medical opinion letter, dated that same month, notes that the Veteran suffered from "bilateral asbestos-related lung disease," and that the Veteran registered abnormal PFTs consistent with restrictive lung disease.  The report also references a June 1999 report that revealed bilateral interstitial fibrosis "in all 6 lung zones[.]"  [The June 1999 report is of record].  The examination did not discuss, or mention, the Veteran's COPD.

VA provided the Veteran with an examination to assess the severity of the Veteran's asbestos-related lung disease in April 2012.  The resulting examination report notes that the Veteran's test showed that he suffered from "asbestos related pleural calcified plaques, but no evidence of pulmonary interstitial disease as would be expected in asbestosis."  The examiner opined that "there is evidence of asbestos exposure, but no good evidence of interstitial fibrosis consistent with asbestosis.  This opinion is consistent with the previous examiner as well as with [the Veteran's] pulmonologist's notes."  The examiner added, in a May 2012 addendum opinion, that the Veteran's pleural plaques "are not causing symptoms," and that the Veteran's "symptoms of wheezing and shortness of breath relate to the COPD rather than asbestosis." 

In September 2012, VA assigned the Veteran a 100 percent rating for his asbestos-related lung disease due to use of outpatient oxygen therapy.  In January 2013, VA issued a Supplemental Statement of the Case (SSOC) that assigned a zero percent rating to the Veteran's disease.  In March 2013, VA issued a rating decision that proposed to reduce the Veteran's 100 percent rating for asbestos-related lung disease to zero percent because the 100 percent rating had been assigned in error.  In May 2013, VA reduced the disability rating assigned to the Veteran's asbestos-related lung disease.

A March 2014 Statement of the Case (SOC) that discussed the rating of the Veteran's acquired psychiatric disorder afforded the Veteran the benefit of the doubt in determining that the Veteran's acquired psychiatric disorder was the result of asbestos-related lung disease which, according to the Veteran, caused "shortness of breath[.]"

A May 2014 VA examination to assess the severity of the Veteran's asbestos-related lung disease notes that the Veteran's "[l]ungs remain hyperinflated with changes of COPD. . . . Nodular densities are again seen in the right upper lung, which may represent pleural plaques," and that "COPD with concurrent asthma--both require inhalers, and both are obstructive pulmonary diseases--are the predominant conditions that affect [the] Veteran's lung function.  His asbestos-related condition -- 'asbestos-induced pleural plaques' -- is stable on imaging."

The examiner opined that "the Veteran's current respiratory symptoms/disabilities are less likely as not (less than 50/50 probability) due to the Veteran's service connected asbestos-related pleural plaque condition.  It is also my medical opinion that the symptoms the Veteran states he has in ongoing fashion (such as any sinusitis/bronchitis/pneumonia) are infections that would not be related in any way to asbestos exposure--but would be definitely related to [the] Veteran's allergy/asthma and his COPD diagnoses.  Patients with COPD and/or asthma and allergies are more prone to these types of infections."

An August 2014 pulmonary impairment questionnaire submitted by the Veteran's private physician notes medication prescribed for the Veteran's asbestos-related lung disease, and opined that the Veteran's asbestos-related lung disease would render the Veteran incapable of performing gainful employment. 

A March 2016 VA medical opinion discusses the Veteran's private treatment records, and confirms "severe COPD and only radiographic abnormalities secondary to asbestos exposure."  The examiner also noted that "[t]he [p]ulmonary impairment questionnaire [] was reviewed.  It is not clear by the responses that the Private Pulmonary Specialist understood the responses were to be relating to his [service-connected] [a]sbestos-related pulmonary disease only.  The listed pulmonary medications are for COPD and not for asbestos related pulmonary disease."

The examiner opined that "it is less likely than not that his current respiratory condition and any changes per the private treatment records are due to his SC asbestos related lung disease with pleural plaques and are more likely than not due to his COPD.  Pleural plaques by themselves are asymptomatic."  The examiner explained: "There is no pulmonary parenchymal disease nor interstitial fibrosis suggestive of asbestosis.  His Pulmonary Function tests are obstructive as seen in COPD and not restrictive as seen in Asbestosis.  His medications are for Obstructive lung disease as there is no treatment for asbestos related pleural plaque disease."

Records provided by the Veteran's private physician indicate consistent treatment for COPD and asbestos-related pleural plaquing (occasionally noted as asbestosis in documents referencing the Veteran's diagnosis).  They also indicate that the Veteran has made use of outpatient oxygen treatment.  For example, a February 2016 treatment record that analyzed PFTs indicates that the Veteran recorded "[a]bnormal pulmonary function studies indicating obstructive impairment."  An April 2016 treatment record notes that the Veteran suffered from moderate COPD and "radiographic changes associated with asbestos exposure."  A March 2017 treatment record notes prior CT scans of the Veteran's lungs, and opines that "there was no evidence of parenchymal disease."  A March 2017 private medical opinion letter from the Veteran's physician reads as follows: 

[The Veteran] is an 82-year-old man whom I have followed for years for COPD and his impairment is of a moderate to severe degree with a current FEV1 at 47%.  He has chest x-ray changes consistent with asbestos exposure with pleural plaquing.

As to the causation of his underlying COPD, I suspect it is probably a mix of his tobacco use in the past plus his potential injury from asbestos inhalation as it has been known to result in obstructive impairment without showing any major interstitial changes.  His current chest x-ray does not show interstitial lung disease. 

Acquired psychiatric disability

In September 2012, VA provided the Veteran with an examination to determine whether the Veteran suffered from an acquired psychiatric disability as a result of a service-connected disability.  The examiner diagnosed the Veteran with major depressive disorder, and noted that the Veteran suffered from "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care and conversation[.]"  
According to the examination report, the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation, helplessness, racing thoughts, rumination, and fatigue.  The Veteran was assigned a GAF score of 55.

VA granted the Veteran service connection for major depression as secondary to a service-connected disability later that same month, as 50 percent disabling.  The Veteran appealed this determination. 

A January 2014 VA examination reported results similar to the September 2012 examination.  The January 2014 examination opined that the Veteran still suffered from "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care and conversation."  

In April 2017, a private physician examined the Veteran to assess the severity of his acquired psychiatric disability.  According to the examination report, the Veteran's current symptoms include depressed mood, restlessness, low self-worth, fatigue, insomnia, social withdrawal, and lack of personal hygiene.  The report also discusses the Veteran's physical ailments, including his COPD, hearing loss, and cardiac issues.  The private physician opined that the Veteran suffers from "total occupational and social impairments, due to his severe, disabling depression and intermittent inability to perform the activities of daily living[,]" and that the Veteran "has severe remote and recent memory recall loss."  The private physician also noted that the Veteran has "been significantly and continuously impaired by his major depressive disorder since May 8, 2012." 


IV.  Analysis

Asbestos-related lung disease - entitlement to a compensable rating

The evidence of record, including private and VA treatment records, indicates that the Veteran's abnormal PFTs and use of outpatient oxygen therapy are not linked to his asbestos-related lung disease, but instead to his non-service-connected COPD.  

At issue in this case is not the nature of the PFT results but, instead, which of the Veteran's lung disorders is responsible for these abnormal PFT results.  The evidence indicates that, over the course of the Veteran's treatment, his asbestos-related lung disease has not resulted in PFTs for which he would be entitled to a compensable rating.  His private physicians and VA examiners have consistently referred to his asbestos-related lung disease as "radiographic changes associated with asbestos exposure," and corresponding records describe the Veteran as suffering from obstructive lung impairment of a type not traditionally caused by the Veteran's asbestos-related lung disease.  Several VA examinations reveal that the Veteran's asbestos-related lung disease does not contribute to his abnormal PFTs, and that his pleural plaques do not cause his breathing restrictions.  

The February 2010 private medical opinion letter does, on its face, indicate that the Veteran suffers from a restrictive lung disorder as a result of his asbestos-related lung disease.  The document does not mention the Veteran's COPD, or include a discussion as to whether the Veteran's COPD or service-connected asbestos-related lung disease is the primary driver of his abnormal PFTs and oxygen usage.  For these reasons, the February 2010 private medical opinion letter is afforded less weight. 

The March 2017 private medical opinion letter provided by the Veteran's physician primarily discusses the Veteran's non-service-connected COPD.  This opinion is impermissibly speculative and does not indicate that the Veteran's asbestos-related lung disease has resulted in his abnormal PFTs or use of oxygen.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to the cause of a disability); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

The March 2014 SOC is unpersuasive as far as it claims that the Veteran's asbestos-related lung disease has resulted in breathing restrictions.  The Board's review of the Veteran's claim is de novo.  The Board is not bound by the RO's interpretation of the evidence on appeal, and that evidence weighs against a finding that reasonable doubt exists as to whether the Veteran's asbestos-related lung disease is responsible for his breathing restrictions.  

The record on appeal does not require that the Veteran's COPD be considered alongside the Veteran's service-connected asbestos-related lung disease as part of a broader claim concerning an acquired lung disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Key to the holding in Clemons was the issue of finality.  In this case, the Veteran's claim of entitlement to service connection for COPD has been adjudicated by the RO on several occasions and was not appealed to the Board.  There was a prior, final decision based on competent medical evidence that justified separating the Veteran's claim of entitlement to service connection for asbestos-related lung disease into a separate claim.  See id.   

The preponderance of the evidence indicates that the Veteran is not entitled to a compensable rating for his asbestos-related lung disease.  See 38 C.F.R. §§ 4.96(d)(3); 4.97.  [The Board notes that the Veteran is free to submit an application to reopen his previously denied claim of entitlement to service connection for COPD if he so wishes.]

The Board has considered whether the Veteran's asbestos-related lung disease claim should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptoms of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  See id.

Comparing the Veteran's asbestos-related lung disease symptoms to the applicable criteria, the Board finds that the degree of disability shown during the appeal period is encompassed by the rating schedule.  The Veteran's asbestos-related lung disease does not present an exceptional disability picture, and the schedular rating assigned to the Veteran is adequate.  Referral of the Veteran's claim for extraschedular consideration is not required.  Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record because the Veteran has not asserted-and the record does not indicate-that the Veteran's disabilities interact in such a way as to render the Rating Schedule inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


Asbestos-related lung disease - reduction of benefits from 100 percent to zero percent

VA does not reduce total disability ratings absent, among other things, clear error.  See 38 C.F.R. § 3.343.  In this case, the evidence indicates that the RO committed clear and unmistakable error when it assigned a 100 percent rating to the Veteran's asbestos-related lung disease. 

The RO provided the Veteran with a 100 percent rating based upon his use of outpatient oxygen therapy, after determining that the Veteran's abnormal PFTs and, by extension, use of outpatient oxygen therapy were not linked to his asbestos-related lung disease.  As the RO found that the Veteran's non-service-connected COPD was responsible for his abnormal PFTs and use of outpatient oxygen therapy, the RO, as stated in a March 2013 rating decision explaining the clear and unmistakable error, incorrectly applied the relevant statutory and regulatory provisions when it granted the Veteran a 100 percent rating for his asbestos-related lung disease.  

The error in this case is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made.  As evidenced by the January 2013 SSOC and other decisions related to the reduction, there is no debate as to whether the RO erred when it awarded the Veteran with benefits based upon the symptoms of a condition for which he does not currently have service connection.  

VA's reduction of the Veteran's benefits from 100 percent to zero percent was proper.


Acquired psychiatric disability

As stated above, the issue on appeal is not the propriety of the grant of service connection, but of the current functional impairment caused by the Veteran's disability.  

In this case, the symptoms of the Veteran's acquired psychiatric disability do not rise to a level that would warrant a rating in excess of 50 percent prior to April 12, 2017.  The evidence indicates that the Veteran suffered from "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care and conversation."  The Veteran's symptoms, including depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation, helplessness, racing thoughts, rumination, and fatigue, more nearly approximate the criteria for a rating of 50 percent.  Moreover, the GAF score recorded during this period indicates that he suffered from moderate symptoms.  

The Board notes that author of the April 2017 private medical opinion letter opined that the Veteran has warranted a rating of 100 percent during the entire period on appeal.  The medical evidence of record prior to the April 2017 private medical opinion letter is more probative of the Veteran's then existing symptoms than the retrospective and unsupported opinion provided by the Veteran's private physician, and it does not appear that the author of the private medical opinion letter reviewed or considered the prior VA examinations that assessed the Veteran's acquired psychiatric disability.  The Board affords more weight to the contemporaneous VA examinations.  See Nieves-Rodriguez, 22 Vet. App. at 301.

From April 12, 2017, the date of the Veteran's most recent examination, and resolving reasonable doubt in favor of the Veteran, the evidence indicates that the Veteran's symptoms more nearly approximate a rating of 100 percent.  


TDIU

The RO provided the Veteran with a 100 percent rating for his asbestos-related lung disease from September 2012 to August 2013.  Prior to April 12, 2017, (specifically during the periods in which he did not receive a 100 percent rating) the Veteran did not meet the schedular criteria for entitlement to TDIU.  From April 12, 2017, the Veteran was entitled to a 100 percent rating for his acquired psychiatric disability.  As such, the Veteran was not entitled to TDIU during the period on appeal. 

The Board has considered whether the Veteran's TDIU claim should be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration.  Where the schedular requirements for TDIU are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  The Board submits all cases in which a veteran is unemployable due to service-connected disability, but fails to meet the schedular criteria, to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16.

In this case, the evidence does not demonstrate that the Veteran was unable to obtain or maintain substantially gainful employment solely because of his service-connected disabilities, prior to April 12, 2017.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Dependents' Education Assistance 

The Veteran was not entitled to Dependents' Education Assistance prior to April 12, 2017, because, among other criteria, it was not shown that he had a permanent and total service-connected disability.  Accordingly, VA's severance of the Veteran's eligibility to this benefit was proper as a matter of law.  


ORDER

Entitlement to a compensable rating for asbestos-related lung disease prior to September 2012 is denied.
The reduction of the Veteran's disability rating for his asbestos-related lung disease (previously evaluated at 100 percent disabling) to zero percent was proper, and a compensable rating after August 2013 is denied.

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability, prior to April 12, 2017, is denied.

Entitlement to a rating of 100 percent for an acquired psychiatric disability, effective April 12, 2017, is granted.

Entitlement to a total disability rating based on individual unemployability is denied.

The termination of eligibility to Dependents' Educational Assistance was proper.




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


